Case 4:19-mj-00002-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 1 of 14

AO |{)(1 (Rev. 061'09] .1\pplica1ion for a Search Warrant

UNITED STATES DISTRICT CoURT 1" l L ll l:
fm 1113 J/.\N 0 3 2019

Northern District of Ol<lahoma

 

Mark .C. McCartt, Cle:‘;
U.S. DISTR|CT ¢.')f)l.n='.'rr

CaseNo. /Q/ ml /9\/ pJ/C_

ln the l\/Iatter of the Search of
INI-‘oRi\-m'rloN ASSOCIATED wITH THE
YAH()O! ACCOUNTS
1!oNGJlN.'rANi§FiYAHoO.COM AND
l.EWIS'l`/\Nl933@¥'}\1*|00.€01\/[, STORED AT
PREMISES CONTROLLED BY oATH
liol.nlt~los INC. LOCATED A'I` 701 lS'I`
Avl`-;Nul'£, SUNNYVALE, CA 92064

APPLICATION FOR A SEARCH WARRANT

[, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty ot perjury that l have reason to believe that on the following person or property (r'dem[{\- me pei-mn or describe rim
/)i‘oper‘t_i’ m he .s'em‘.'.'/n’r/ amf give irs focmioii):

See Attach ment "A"

located in the Northem District of _ Oklahoma , there is now concealed ric/ei:n_'f_r me

 

person or describe lite /)roper!_i’ m be Ser`:ea'}!
See Attachment "B"

The basis i`or the search under Fed. R. Crim. P. 4|(<:) is rchuck wm oi-mai-e):
devidence ofa crime;
|!{contraband, fruits ofcrirne. or other items illegally possessed;
|F property designed for use. intended for use, or used in committing a crime;

l:l a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

C()c!'e Secii'()n ()_]_‘]énse Descripti()n
18 U.S.C. § 1832(3) Theft of Trade Secrets
18 U.S.C. § 1030(3)(1) Fraud and Related Activities in Connection With Computers

T|ie application is based on these t`acts:

See Attached Affldavit by Brian S. Dean, SA, FB|

   
 
    

d Continued on the attached sheet.

if Delayed notice of days (give exact ending date it` more than 30 days; 4/
under 18 U.S.C. § 3103a. the basis of which is set forth on the attached Sheet.

) is requested

 

/lpp/ici;.'m's Sr'gmnm'e

Brian S. Dean, SA, FB)|_

i' iedname ner `

 

    

Sworn to before me and signed in my presence

Date: //3’ /
f J?K€ signature V
City and state: __Tu|sa,_OK S N|agistr te Judge Pau| J. C|e

\_) Pr'r`med name and rifle

    

 

  

 

Case 4:19-mj-00002-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 2 of 14

IN THE UNITED STATES DISTRICT COURT
FOR NORTHERN DISTRICT OF OKLAHOMA

lN THE MATTER oF THE sEARcH oF
INFORMATION AssocIATED WITH THE
YAHoo! ACCoUNTs ` , [)j

HoNGJIN.TAN@YAHoo.CoM AND Case N°' / q / m )l / 9 V €/
LEWISTAN1983@YAHoo.coM, sToRED

 

 

AT PREMISES CoNTRoLLED BY oATH M-SB‘
HoLDlNGS INC. LoCATED AT 701 1ST
AvENUE, sUNNYvALE, cA 92064.

AFFIDAVIT IN sUPPoRT oF

AN APPLICATION FOR A SEARCH WARRANT
I, Brian S. Dean, being duly sworn, hereby depose and state as follows: n
INTRODUCTION

1. I make this affidavit in support of an application for a search Warrant for
information associated with certain Yahoo! Email accounts stored at premises controlled by Oath
Holdings Inc. in Sunnyvale, California. This affidavit is made in support of an application for a
search Warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(0)(1)(A) to require Yahoo!
to disclose to the government copies of the information (including the content of communications)
further described in Attachments A and B.

2. I am a Special Agent of the Federal Bureau of Investigation (FBI) assigned to the
Oklahoma City Field Office, Tulsa Resident Agency. As a Special Agent, my duties include
investigating violations of federal criminal law and threats to national security. In addition to
formalized training, I have received extensive training through my involvement in numerous
investigations working alongside experienced law enforcement officers at both the federal and
local level. My investigations include, but are not limited to, counterterrorism, computer

intrusions, drug and gang violations, and violent crimes.

Case 4:19-mj-00002-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 3 of 14

3. The facts and circumstances of this investigation set forth in this affidavit are based
on my personal observations, knowledge obtained from other law enforcement officers, my review
of documents related to this investigation, conversations with others who have personal knowledge
of the circumstances described herein, and a review of public source information This affidavit
is submitted for the limited purpose of establishing probable cause in support of the application
for a search Warrant, and therefore does include each and every fact I have learned during the
course of this investigation

4. Based on my training, research, experience, and the facts as set forth in this
affidavit, there is probable cause to believe that violations of:

~ Title 18, United States Code, Section 1832(a) - Theft of Trade Secrets;
- Title 18, United States Code, Section 1030(a)(1) - Fraud and Related Activities in
Connection with Computers;

have been committed, and evidence of these crimes are located in the place described in
Attachment A. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711, 18 U.S.C. §§ 2703(a), (b)(l)(A), &
(c)(l)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction
over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).
BACKGROUND CONCERNING EMAIL PROVIDER

5. Yahoo! was established in 1994, and provides a variety of on-line services
including electronic mail (“email”) to the public. Yahoo! allows subscribers to obtain email
accounts at the domain name @yahoo.com to include the email accounts listed in Attachment A.
Subscribers obtain an account by registering with Yahoo! and providing basic personal
information The servers maintained by Yahoo! are therefore likely to contain stored electronic

communications and information concerning subscribers and their use of Yahoo! services, such as

Case 4:19-mj-00002-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 4 of 14

account access information, email transaction information, and account application information

In my training and experience, such information may constitute as evidence of the crimes under

investigation, and assist in corroborating the identity and intent of the account’s user or users.
BACKGROUND CONCERNING COMPANY A

6. Company A was established in 1917, and is an international independent energy
and petroleum corporation, focused on the exploration and development of petrochemical products
and by-products, oil, and natural gas. Several years ago, Company A developed a cutting-edge
Downstream Energy Market Product (hereafter referred to as Product A), and in the last year alone,
has earned an estimated $1.4 to $1.8 billion from the sale and distribution of the product in
interstate and foreign markets. Currently, there are only two refineries in the world capable of
manufacturing Product A, and one is located in the Northern District of Oklahoma.

7. Company A’s technological research, development, and processes associated with
the production of Product A are critical to its business and are considered sensitive proprietary
information This information (hereinafter referred to as the Trade Secret Information), would be
of significant value to Company A’s competitors, and is therefore protected through a multi-
layered strategy involving both physical security, as well as password protected computer systems.

8. Company A restricts access to the facility where Product A is produced. Magnetic
card readers are utilized to gain access to the main building, and are again required to enter
individual research divisions within. Only employees with an operational need-to-know are
granted access to Trade Secret lnformation. Additionally, as a condition of their employment, all
personnel are required to sign a non-disclosure agreement specifically prohibiting the distribution
of any confidential and proprietary information, and or research products to other companies,

persons, or countries

Case 4:19-mj-00002-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 5 of 14

9. Company A also has multiple data security policies in place stipulating all
information created, sent, received, or stored on Company A’s electronic resources is company
property, and all activity on Company A’s electronic resources is subject to monitoring These
policies prohibit employees from transmitting, receiving, or storing company information outside
Company A’s electronic resources

BACKGROUND CONCERNING HONGJIN TAN

10. On 04/21/2017, Company A hired Hongjin Tan, a citizen of The People’s Republic
of China, as a research engineer in their battery development division in the Northern District of
Oklahoma. According to the resume Tan provided Company A, Tan received a Bachelor of
Science Degree in Physics from Nanjing University in Nanjing, China (2006), and a Master’s
Degree and Doctorate Degree from the Califomia Institute of Technology in Pasadena, California
(2011). While employed with Company A, Tan Was responsible for the development of battery
technology through the utilization of Company A proprietary information

PROBABLE CAUSE

11. On 12/13/2018, at approximately 12:19 p.m. Eastern Time, Company A notified
the FBI regarding possible theft of trade secrets at their primary facility in the Northern District of
Oklahoma. According to a Company A representative, on 12/12/2018 at approximately 10:30
a.m., Tan provided his two weeks’ notice to his supervisor, and said he was returning to China to
take care of his aging parents. Tan said he did not currently have a job offer, but was negotiating
with several battery companies in China. Tan’s sudden and unforeseen resignation, coupled with
the possibility of Tan seeking employment with a competitor, prompted Company A to revoke his

access to company systems, and conduct a Systems Access review of his computer activity.

Case 4:19-mj-00002-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 6 of 14

12. During the review, Company A security specialists noted Tan had recently accessed
hundreds of files considered to be outside the scope of his employment Among these files were
multiple documents pertaining to the technical processes involved in the production of Product A,
its use in cell-phone and lithium-based battery systems, as well as Company A’s marketing strategy
for Product A in China.

13. Security personnel escorted Tan to his supervisor’s office where he was advised he
Would not be allowed to finish his final two weeks of employment, and Was no longer authorized
to be on Company A’s property. Tan’s personal bag and keys were searched, and then he was
escorted off the premises At approximately 4:00 p.m. that afternoon, Tan sent the following text
message to his supervisor:

[Another Company A supervisor] was asking if there is anything I have With me

associated with company IP. I have a memory disk that contains lab data that I plan to

write report on, and papers/reports I plan to read at home. Now that I have been exited

from (COMPANY A), can you check What is the best way of handling the information and

how sensitive they are? Can I still read the papers/reports from the memory disk?
After receiving the above text from Tan, Tan’s supervisor asked him to return the flash drive to
Company A. At approximately 51 15 p.m. on 12/12/18, Tan returned to the Research Technology
Center at Company A, where he provided a personally owned USB flash drive to his supervisor.
Tan’s supervisor confirmed at no point Was he issued a flash drive, nor was he authorized to utilize
one over his company issued laptop to access Work related information, especially information
deemed to be outside his duties and responsibilities

14. Using commercially available software, Company A security specialists reviewed
the USB flash drive and discovered it contained data files (both deleted and undeleted) owned

Solely by Company A. Several of the documents were in fact marked “CONFIDEN'I`IAL” or

“RESTRICTED,” and after further analyzation, it was determined these files in compilation with

Case 4:19-mj-00002-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 7 of 14

one another, would provide a competing company the technical know-how to produce Product A.
The unauthorized distribution of this information would have tremendous impact to Company A
in terms of technological and economic loss.

15. These specific files were deleted from the flash drive on 12/12/2018, the day of
Tan’s resignation This in direct violation of the Confidential Information, Non-Disclosure and
lntellectual Property Agreement signed by Tan on 06/19/2018. Without prior written consent,
employees are not to:

“disclose, use, reproduce, or transmit (except for the performance of his duties for
Company A), or permit the unauthorized disclosure, use, reproduction or transmission of
any Confidential Information during the period of his employment with Company A or at
any time thereafter...and upon leaving the employ of Company A, take any records,
memoranda, drawings, pictures, models, papers, notebooks, reports, computer disks or
other similar media having Confidential Information in or on such media.”

16. Tan was reminded of this obligation every time he logged into his work computer
by a warning banner which stated:

This is a private computer system to be accessed and used for (Company A) business
purposes By accessing, using and continuing to use this system or device, you agree to
the terms of use. All access must be specifically authorized and used only in accordance
With all applicable (Company A) policies. Unauthorized access or use of this system is
prohibited and may expose you to liability under criminal and civil laws. Absent a separate
written agreement, all non-personal information and content you create, store or collect on
behalf of (Company A) or in the scope of your employment, on this computer system is
the sole property of (Company A), To the extent permitted under local law, (Company A)
reserves the right to monitor, access, intercept, records, read, copy, capture and disclose all
information received, sent through or stored m this system or device, without notice, for
any purpose and at any time.

17. On 12/13/2018, one of Tan’s co-workers filed a report with Company A security
personnel. The co-worker said on 12/12/2018 while out to dinner with Tan, Tan told him he Was
leaving Oklahoma on 12/27/2018 to return to China. Tan said he had interviewed for a job with a

Chinese company (hereaf`ter referred to as Company B) during his last trip to China in September

Case 4:19-mj-00002-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 8 of 14

2018, and had been in constant contact with the company since he was in graduate school at The
California Institute of Technology.

18.l According to their company website, Company B is an energy engineering
company located in Xiamen, China, and has “developed two [battery] production lines so far, one
for Li-ion battery cathode materials (such as lithium cobalt oxide, temary cathode material, lithium
manganese oxide, lithium iron phosphate, etc.) and the other for NiMH battery anode material
(Hydro gen storage alloy).”

19. International travel records for Tan from United States (U.S.) Customs and Border
Protection and U.S. Departrnent of Homeland Security confirm Tan traveled from the Dallas/Ft.
Worth, Texas lntemational Airport to Peking, China on 9/15/2018. Tan returned to the Dallas/Ft.
Worth, Texas Intemational Airport via the Beijing, China Capital International Airport on
9/3 0/201 8.

USE OF PERSONAL EMA]L

20. On 12/19/2018, Tan’s laptop issued to him by Company A was forensically
examined by technically trained FBI computer analysts. A scanned document bearing Company
B’s insignia was sent from Tan’s work email to his personal Yahoo! account
hongjin.tan@yahoo.com, and was located on the laptop. The letter was written in Chinese, dated
10/15/2018, and contained Tan’s signature at the bottom with the date of 10/17/2018. An image
of this letter Was submitted to an FBI Chinese linguist who roughly translated the text of the letter
as follows:

This is a Position Hiring Agreement:

Mister TAN Hongjin will be the Energy New Material Engineering Center Director [LT]

in Xiamen. The letter includes his responsibilities in the management portion as well as

his expertise area. TAN's annual salary will be 800,000 RMB. As soon as he starts, he

will be compensated 400,000 RMB for introducing the talent. While you [TAN] are
signing the contract, you must guarantee that the information you have already provided

Case 4:19-mj-00002-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 9 of 14

and will provide is real and effective; there is no false [information]. TAN must promise

the confidentiality that he has not [released] to a third party company technology and

operational related information TAN must sign the agreement before 10/20/2018, and the

agreement becomes valid [on] l/1/2019.

21. Affiant interprets the letter to mean Tan has been offered a substantial position with
Company B in Xiamen, China for a salary of 800,000 RMB (approximately $116,000 USD). Tan
has provided Company B with information, Or “talent” for which he will be compensated
400,000RMB (approximately $58,000 USD), and by signing the offer, he guaranteed the
information was real, effective, and has not been provided to any other competing companies
Affiant also notes this offer was made approximately two weeks after Tan returned from China,
and is in direct conflict With what he told his supervisor in his Exit Interview about not having a
job lined up in China.

22. Tan took multiple steps to prepare for his departure from the United States
Documentation found on his personal thumb drive revealed Tan booked a flight to China with
Xiamen Airlines on 11/1/2018 for a departure date of 12/27/2018. Tan provided a contact email
of hongjin.tan@yahoo.com for this reservation Tan also placed multiple furniture items, a TV,
and his vehicle on Craigslist, with the first item (vehicle) being posted on 12/12/2018. On
12/19/2018, Tan visited multiple car dealerships in the Tulsa area in order to obtain an appraisal
for said vehicle The contact information he provided the Sales representative at Route 66 Chevy
included an email address of lewistan1983@yahoo.com.

CONCLUSION

23. Based on the aforementioned facts and circumstances Affiant believes there is

probable cause to suggest information maintained by Yahoo! on Hongjin Tan’s email accounts

hongjin.tan@yahoo.com and lewistanl983@yahoo.com contain evidence, fruits, and or

instrumentalities of violations of statutes as previously noted. I therefore respectfiilly request this

Case 4:19-mj-00002-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 10 of 14

Court to issue a search warrant for the location listed in Attachment A and the items listed in
Attachment B.

24. Due to the fact Yahoo l , upon receipt of this warrant, will then compile the requested
records at a time convenient to it, reasonable cause exists to permit the execution of the requested
warrant at any time, day or night Additionaliy, pursuant to 18 U.S.C. § 2703(g), the presence of
a law enforcement officer is not required for the service or execution of this warrant

25. Affiant further requests the Court order all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of the
targets of the investigation Accordingly, there is good cause to seal these documents as premature
disclosure may give targets an opportunity to flee from prosecution, destroy or tamper with

evidence, change patterns of behavior, and or notify confederates

Respectfully Submitted,

M@

Brian S. DeanM
Special Agent
Federal Bureau of Investigation

Subscn'bed and sworn to before me on this z d y of January 2019.

_(/

onorable J. CleVary L‘/
UNITED STATE MAG RATE JUDGE

Case 4:19-mj-00002-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 11 of 14

ATTACHMENT A - PROPERTY TO BE SEARCHED
This Warrant applies to information associated with Yahoo! email accounts:
o hongjin.tan@yahoo.com
¢ 1ewistanl983@yahoo.com
For a time period of 01/01/2017 through present
stored at premises owned, maintained, controlled, or operated by Yahoo!, a company

headquartered at 701 lst Avenue, Sunnyvale, California 92064.

10

Case 4:19-mj-00002-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 12 of 14

ATTACHMENT B - ITEMS TO BE SEIZED

I. Information to be disclosed by Yahoo!

To the extent the information described in Attachment A is Within the possession, custody,
or control of Yahool, including any messages, records, files, logs, or information that have been
deleted but are still available to Yahoo!, or have been preserved pursuant to a request made under
18 U.S.C. § 2703(f), Yahoo! is required to disclose the following information to the government

a. All identity and contact information, including full name, e-mail address, physical
address (including city, state, and zip code), date of birth, gender, hometown, occupation, and other

personal identifiers;

b. All past and current usernames, account passwords, and names associated with the
accounts;
c. The dates and times at which the accounts and profiles were created, and the

Internet Protocol (“IP”) address at the time of sign-up;

d. All IP logs and other documents showing the IP address, date, and time of each
login to the accounts; l

e. All data and information associated with the profile page, including photographs
“bios,” and profile backgrounds and themes;

f. All emails sent, received, “favorited,” or forwarded by the account, and all

photographs images, or attachments included in those emails;

g. All location data associated with the accounts;

h. All data and information deleted by the users;

i. All privacy and account settings;

j. Accounts linked to the target accounts by cookies

ll

Case 4:19-mj-00002-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 13 of 14

II. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence, and
instrumentalities of violations of:

- Title 18, United States Code, Section 1832(a) - Theft of Trade Secrets;

- Title 18, United States Code, Section 1030(a)(1) - Fraud and Related Activities in

' Connection with Computers.

12

Case 4:19-mj-00002-P.]C Document 1 Filed in USDC ND/OK on 01/03/19 Page 14 of 14

CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS RECORDS
PURSUANT TO FEDERAL RULE OF EVIDENCE 902§ 111

I, , attest, under penalties of perjury under the
laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained
in this declaration is true and correct. I am employed by Yahoo!, and my official title is

. I am a custodian of records for Yahoo!. I state that each of

 

the records attached hereto is the original record or a true duplicate of the original record in the
custody of Yahool, and that I am the custodian of the attached records consisting of
(pages/Cljsddlobytes). I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth, by, or from information transmitted by, a person with knowledge
of those matters;

b. such records were kept in the ordinary course of a regularly conducted business
activity of Yahoo!; and

c. such records were made by Yahoo! as a regular practice.

I iiirther state that this certification is intended to satisfy Rule 902(11) of the Federal Rules

of Evidence.

Date: Signature:

 

13

